DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The amendments and arguments presented in the papers filed 9/16/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/16/2021 listed below have been reconsidered as indicated:
a)	The objections and rejections of claims 6-8, 12 and 36 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The objection to the specification has been addressed; however, the specification remains objected to for the reasons specified in this Office Action.

c)	The objections of claims 1, 14 and 36 are withdrawn in view of the amendments to the claims.

d)	The rejections of claims 1-2, 4, 6-20, 23-24, 29-32 and 36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below.

Specification
The following is a new objection.
The specification of this application contains a computer program listing consisting of more than three hundred (300) lines. In accordance with 37 CFR 1.96(c), a must be submitted as an appendix in text format.  The computer program listing appendix may be submitted as a text file via EFS-Web or on compact disc conforming to the standards set forth in 37 CFR 1.96(c)(2). The computer program listing must be appropriately referenced in the specification (see 37 CFR 1.77(b)(5)). Accordingly, applicant is required to cancel the current computer program listing, file a computer program listing appendix as a text file via EFS-Web or on compact disc in compliance with 37 CFR 1.96(c), and insert an appropriate reference to the newly added computer program listing appendix at the beginning of the specification.
See MPEP 608.05(a) and 37 C.F.R. 1.96.

Claim Interpretation
Claim 1 is drawn to a method generating an integrated barcode map using target nucleic acid molecules attached to a single substrate.
The steps of a) and b) may be performed in either order. Step c) is performed after the performance after both steps a) and b). Step d) is performed after step c). Step e) is performed after step d). Step f) is performed after step e). Step g) is performed after step f).
The first labeled oligonucleotide probes are “identical” meaning that all have the same length, the same sequence and the same label.
The second labeled oligonucleotide probes are “identical” meaning that all have the same length, the same sequence and the same label.


Claim 2 requires each first and second target nucleic acid molecule to be DNA.

Claim 4 depends from claim 1 and further requires a step of imaging points of hybridization with the first and second labeled oligonucleotide probes along the first and second target nucleic acid molecules, respectively.

Claims 9-11 depend from claim 1 and further require steps related to detecting, quantifying and/or correcting errors.

Claim 13 depends from claim 1 and further describes the elements of the sample.

Claim 14 depends from claim 1 and further describes the elements of the sample as comprising double-stranded nucleic acid molecules, and the first target nucleic acid molecules comprise on strand of the double-stranded nucleic acid molecules.

Claims 15-20 depend from claim 1 and further describes the labeled oligonucleotide probes.



Claim 24 depends from claim 1 and requires the distance vector to comprise the distances between consecutive probe hybridization events. The term “probe hybridization events” is interpreted as referring to the consecutive points along the first and second target nucleic acid molecules where labeled oligonucleotide probes have hybridized.

Claims 29-32 depend from claim 1 and further limit the surface and the stretching of the first and second target nucleic acid molecules.

New claim 37 depends from claim 1 and further limits the first and second labeled oligonucleotide probes to have different but overlapping nucleotide sequences.

New claim 38 is drawn to a method generating an integrated barcode map using target nucleic acid molecules attached to a single substrate.
The steps of a) and b) may be performed in either order. Step c) is performed after the performance after both steps a) and b). Step d) is performed after step c). Step e) is performed after step d). Step f) is performed after step e). Step g) is performed after step f).

The second labeled oligonucleotide probes are “identical” meaning that all have the same length, the same sequence and the same label.
The first and second labeled oligonucleotides have the same label and thus, cannot be distinguished from one another when hybridized to the target nucleic acids in the sample.

Claim 39 requires each first and second target nucleic acid molecule to be DNA.

Claim 40 depends from claim 1 and further requires a step of imaging points of hybridization with the first and second labeled oligonucleotide probes along the first and second target nucleic acid molecules, respectively.

Claim 41 depends from claim 1 and further describes the elements of the sample.

Claims 42-45 depend from claim 1 and further describes the labeled oligonucleotide probes.

Claim 46 depends from claim 1 and requires the distance vector to comprise the distances between consecutive probe hybridization events. The term “probe hybridization events” is interpreted as referring to the consecutive points along the first 

Claims 47-48 depend from claim 1 and further limit the surface and the stretching of the first and second target nucleic acid molecules.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 9-11, 13-20, 23-24, 29-32 and 37-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following rejections have been modified as necessitated by the amendments to the claims.
	The claim(s) recite(s):
	“measuring a first distance vector between points of hybridization with the first labeled oligonucleotide probes based on the imaging of the first target nucleic acid molecules attached to the surface” (claims 1 and 38);

	“generating a first consensus barcode map” (claims 1 and 38);

	“aligning the first distance vectors measured for the first target nucleic acid molecules with a reference sequence” (claims 1 and 38);

	“measuring a second distance vector between points of hybridization with the second labeled oligonucleotide probes based on the imaging of the first target nucleic acid molecules attached to the surface” (claims 1 and 38);

	“generating a second consensus barcode map” (claims 1 and 38);



	“generating the integrated barcode map by aligning the first and second consensus barcode maps with the reference sequence” (claims 1 and 38);

	“detecting an error(s) in either the location of the points of hybridization or the first or second distance vector” (claims 9, 10 and 11);

	“quantifying the error(s)” detected (claim 10);

	“correcting the error(s)” detected (claim 11); and 

	limiting the “measuring” of vector distances to comprising “distances between consecutive probe hybridization events” (claim 24).

Each of these steps are abstract ideas. The steps broadly encompass mathematical formulas, calculations and mental processes that can be performed in the human mind. While the claims encompass methods in which the amount of information collected, aligned and generated may not be feasibly performed in the human mind, the claims are not limited in terms of the number or size of target molecules hybridized by the labeled oligonucleotides, stretched and subsequently measured. Thus, the claims encompass embodiments in which the amount of information may be managed by the human mind and the steps carried out by a person thinking about collecting and analyzing the data.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exceptions with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.

While the prior art may not teach the specific details of the additional elements, the steps are based on the well-known principles of DNA hybridization and manipulations, such as that taught by Mir (US 2004/0248144 A1; cited on the 11/13/2017 IDS).

Response to the traversal of the 101 rejections
	The Remarks argue any abstract ideas are tied to the physical steps of a) to e). The Remarks further argue that the link between the measuring and physical steps imposes limit on the measuring and the present claims do not monopolize any abstract ideas. See p. 12-14.
	The arguments have been fully considered and are not persuasive. While the abstracts ideas are tied to the physical steps, the abstracts ideas are applied to and directed to the abstract data that results from the physical steps. In other words, the physical steps are not integrated by the abstract ideas and they are extra-solution activity. For example, there is no feature of the abstract ideas that impacts or influences 
	In view of the analysis and guidance provided in MPEP 2106.04(a), the claims are rejected as being drawn to judicial exception without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 9-11, 13-20, 23-24, 29-32 and 37-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The following are modified rejections addressing the amendments to the claims.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 38, the claim encompasses attaching and stretching the second target nucleic acid molecule on the same surface of the same substrate as the first target nucleic acid molecule. The probes on the two target molecules have different sequences but the same label and are added to the same sample, e.g. are added to the same aliquot such that they are ultimately present together in “the sample”. The instant specification does not describe how one is to measure second distance vectors for the second target nucleic acid molecule when the first target nucleic acid is present and the two targets are labeled with oligonucleotide probes bearing the same label. There is no description of how to distinguish labeled probes on the second target nucleic acid molecule from the labeled probes on the first target nucleic acid molecule. 
As amended, claimed methods encompass the two labeled oligonucleotide probes being hybridized to first and second target nucleic acid molecules of the same sample, e.g. the first and second labeled oligonucleotides are added to a single volume of the sample. In this embodiment, first and second probes may hybridize to the same molecule, in particular: 1) if the two target nucleic acids, while different have overlapping or shared sequences; and 2) the labeled oligonucleotide probes are selected from a group of all possible probes of a certain lengths, e.g.. the probes are generic and do not target any specific region unique to either target.
The issue with the claims is since the first and second labeled oligonucleotide have the same label, the simple step of imaging the stretched molecules does not provide the user with any information of whether the signal imaged is from the first or second labeled oligonucleotide. If that information is lost, any sequence information related to the first or second labeled oligonucleotide is also lost. If sequence information 
Even if the first and second target nucleic acids are selectively immobilized based on sequence specific capture probes on the substrate surface, one is not able to determine and distinguish which labeled oligonucleotide probes are hybridized because they call carry the same label, regardless of whether or not they are first or second labeled oligonucleotide. There is no requirement that they first labeled oligonucleotide probe hybridizes to the first target nucleic acid and the second labeled oligonucleotide probe hybridizes to the second target nucleic acid. In fact, the instant specification contemplates the use of probes selected from all possible probes of at minimum length.
The instant specification does not describe how one is to be able to determine in an image whether the distance between two hybridization points reflects the distance between two hybridized first labeled oligonucleotide, between two hybridized second labeled oligonucleotide or between a hybridized first labeled oligonucleotide and a hybridized second labeled oligonucleotide. If one is not able to determine between what two types of hybridization event a distance is to be measured, one is not able to determine whether the distances are part of the first distance vectors measured or part of the second distance vectors measured. If the first distance vectors and second distance vectors cannot be definitively measured, the resulting distance vectors cannot be aligned with the reference sequence, the first and second consensus barcode maps cannot be generated and the integrated barcode map cannot be generated. The ability to distinguish between and specifically identify whether a hybridization point represents first or second labeled oligonucleotide is crucial to carrying out the analysis steps. The 
The claims specify “the first and second target nucleic acid molecules are different”. The probes described by the instant specification are not loci or target specific and broadly encompass sets of all possible oligonucleotides (p. 3). If the claim requires the first and second target nucleic acids to be different, in the sense that the first labeled oligonucleotide only hybridizes to the first target nucleic acid and the second labeled oligonucleotide only hybridizes to the second target nucleic acid, the instant specification does not describe how these generic oligonucleotides are to be hybridized to the first and second target nucleic acids of the sample in a controlled manner such that first labeled oligonucleotides do not hybridize to second target nucleic acid. If the first and second target nucleic acids to be different, in the sense that they may have the same sequence and length but be different physical copies of the nucleic acid, the same issue discussed above.
When using multiple labeled oligonucleotide probes having different sequences, the specification describes removing or quenching the earlier probe. Starting on page 11, there is a section entitled “Mapping using multiple probes”, which is highly relevant to the present claimed methods. The section describes the two or more probes are labeled with different labels such that they can be distinguished. Alternatively, the section describes using probes with the same label but does not describe how to image the hybridized probes on a single substrate in a manner that allows one to identify whether the signal is from a first labeled oligonucleotide probe or a second labeled oligonucleotide probe. There is no clear description of how to use the same label on two 
Claims 2, 4, 9-11, 13-20, 23-24, 29-32, 37 and 39-48 depend directly or indirectly from either claim 1 or 38 and are rejected for the same reason.
Claims 4 and 40 requires “the imaging comprises imaging point of hybridization with the first and second labeled oligonucleotide probes along the first and second target nucleic acid molecules, respectively”. The instant specification does not describe how to image specifically first target nucleic acid molecules versus second target nucleic acid molecules besides specific capture of different molecules based on the use of capture oligonucleotides. Even in this example, because the two labeled oligonucleotide probes have the same label they cannot be distinguished from one another once hybridized. The instant specification does not describe how to determine whether two hybridization points represent two first labeled oligonucleotide probes, two second labeled oligonucleotide probes or a combination of one first labeled oligonucleotide probe and one second labeled oligonucleotide probe, such that they can be imaged “respectively”.

Response to the traversal of the Written Description rejections
	The Remarks argue a person of ordinary skill in the art reading the instant specification would understand how to distinguish labeled probes on the first target molecules from labeled probes on the second target molecules and provides examples from the specification (p. 14-15).
	The arguments have been fully considered but are not persuasive. The issues raised by the Examiner is not whether one would be able to identify and image individual target nucleic acids. The issue is the specification does not describe how one is to determine for an individual target nucleic acid whether the hybridization points observed are representative of a hybridized first labeled oligonucleotide or a hybridized second labeled oligonucleotides, because each and every labeled oligonucleotide hybridized to any target nucleic acid have the same label. The imaging merely observes hybridization events but does not provide information about what type of hybridization event it represents. Without the information about the type of hybridization event, one is not able to generate the first and second barcode consensus maps because one is not able to determine which two hybridization events correspond to a first or a second distance vector.
While the claim encompasses using capture probes to immobilize the target nucleic acids, they are not required by the independent claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Even in embodiments in which first and second target nucleic acids may be selectively immobilized, one is not able to determine whether the hybridized probes are first labeled oligonucleotides or second labeled oligonucleotides. Because the sequences of the probes are only limited in that they have different sequences, the probes broadly encompass scenarios in which both probes may hybridize to the same 

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634